DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17 and 19
It is unclear what constitutes a “hard material”.  The boundary line between a “hard material” and a “non-hard material” is undefined and unknown in the claims.  The properties that make a material a “hard material” are unknown.  The boundaries of what would constitute infringement are unknown.
The phrase “a hard material coating . . . that is as hard as or harder than a cladding on the fuel rod” is unclear.  Neither a fuel rod nor a “cladding on the fuel rod” are being positively recited.  Thus, subject matter (i.e., a coating hardness) of the claims depends on non-recited features (i.e., cladding on a fuel rod).  The subject matter of the claims is defined by an intended result (e.g., use with cladding on a fuel rod) to be 
Claims 18 and 20 
It is unclear what constitutes a “Diamond-Like Coating”.  The boundary line between a “diamond-like coating” and a “non-diamond-like coating” is undefined and unknown in the claims.  The properties that make a coating a “diamond-like coating” are unknown.  The boundaries of what would constitute infringement are unknown. 
Claims 19-20 
It is unclear how there can be a “nuclear fuel assembly” without nuclear fuel.  The claims appear to be incomplete for omitting recitation of nuclear fuel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over a primary reference [any of Oh (US 6,393,087) or Liebler (US 2014/0072091) or Andersson (US 5,666,389)], in view of a secondary reference [any of Skoda (US 2016/0232991) or Bryan (US 5,434,896)].

All references have been cited via IDS.
Oh discloses a nuclear fuel assembly (100) having a spacer grid (2, 2a) comprising fuel rod support cells (8) and a spring (12).  The spring extends into a fuel rod support cell.  The spring includes a fuel rod contact surface.
Liebler discloses a nuclear fuel assembly (2) having a spacer grid (14) comprising fuel rod support cells (18) and a spring (22).  The spring extends into a fuel rod support cell.  The spring includes a fuel rod contact surface.
Andersson discloses a nuclear fuel assembly (1) having a spacer grid (7) comprising fuel rod support cells (9) and a spring (e.g., resilient supports 16; resilient embossments 10; col. 3, lines 26-35 and col. 6, lines 51-57).  The spring extends into a fuel rod support cell.  The spring has a fuel rod contact surface.
Skoda shows that it is known in the art to coat an entire nuclear fuel assembly spacer grid with a diamond-like carbon coating.  For example, note [0002, 0007, 0008, and 0011].  The coating provides protection against corrosion.
Bryan shows that it is known in the art to coat a nuclear fuel assembly spacer grid with a diamond-like carbon coating.  For example, note col. 2, lines 64-68 and col. 3, lines 33-42.  The coating provides wear resistance.  
Modification of the spacer grid spring of each primary reference to have included a diamond-like carbon coating to help reduce corrosion (as suggested by Skoda) or enhance wear resistance (as suggested by Bryan), would have been obvious to one of ordinary skill in the art.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes unclear wording.  For example, it is unclear what constitutes a “tubular generally square design”.  It is unclear what component the “vertically oriented support” wording refers, and thus the wording lacks proper antecedent basis.  It is unclear how the wording “Since the SiC fuel rod has higher stiffness than a metallic fuel rod, the six-point contact geometry, which consists of two spring and four dimples, can potentially damage the fuel rod in the event of fuel rod deflection induced by a seismic event or a bowed fuel assembly” (which is directed to the prior art) contributes to the technical disclosure of the improvement.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b) and 37 CFR 1.71(f).

Objection to the Title
The Title is objected to because neither “tubular cells” nor “mixing vanes” are currently being claimed. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646